DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 12 January 2022 for the application filed 27 February 2019. Claims 1-8 are pending:
Claims 9-54 have been canceled;
Claim 3 has been withdrawn with traverse in the reply filed 10 June 2021; and
Claim 5 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/811,029 filed 27 February 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	The claimed method is directed toward a method of separating analytes in a sample and seems to only require a single step of “introducing a sample… into a chromatographic system”. The remaining limitations of independent Claim 1 and dependent Claims 2-8 are directed toward the structure and features of the chromatographic system.
	Regarding Claim 8, the limitation “ion exchange partitioning” is recited. Because Applicant has not defined “ion exchange partitioning”, the ordinary and customary meaning of the limitation is assumed by the Examiner. As defined by CHANG et al. (US Patent 4,029,583), ion exchange partitioning involves the ionic association of solutes with an anionic or cationic phase bonded to an inert support (c1/36-39), e.g., the differential binding of solutes to the support is dependent on the relative ionic strength of that solute to the support.
Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CARR et al. (US PGPub 2015/0024152 A1).
	Regarding Claim 1, CARR discloses the use of a chromatographic technique to separate a mixture of compounds into individual components (i.e., a method of separating analytes in a sample, the method comprising introducing a sample comprising the analytes into a chromatographic system; p0002). CARR further discloses that the internal surfaces of metal components of a chromatography system are phase coated with a compatible coating to render the metal components inert with samples to be analyzed, e.g., biological compounds (p0003). A metallic component having a lumen, passageway or cavity having an interior surface is covered with a protective coating (i.e., metallic flow path components disposed in an interior of the chromatographic system defining a flow path; p0008); this protective coating is selected from polymeric materials (p0021) and includes additional layers, e.g., a layer having a chemically inert material (i.e., at least a portion of the metallic flow path components having an active coating; 
	CARR further discloses that the protective coating renders inert the metal flow path of the chromatography system and thereby prevents metal ions or surfaces from interacting with samples (p0007), especially providing resistance to the adhesion of biomolecules (p0025).
	As defined by the Applicant, the claimed ‘active’ coating “introduce[s] a Coulombic repulsive effect with an analyte to shield them from interacting with the substrate material (e.g., metal, plastic, etc.) of the flow path in a way that negatively affects the chromatographic separation” (p0010). As explained by the Applicant, in the case of chromatographic separations, especially in the separation of peptides and proteins as envisioned by the Applicant (p0006), analytes like biomolecules are known to chelate to metal surfaces and thereby adversely affect flow path surfaces of chromatographic devices (p0006). The claimed invention provides a solution to reducing chelation and unwanted secondary intreactions of analytes with metals or other surfaces by using alkylsilyl coatings, i.e., coatings with organosilica functionalities (p0009-0010, p0048) to introduce repulsive effects between analyte and flow path surface to prevent chelating, i.e., adsorption, to the surface.
Thus, by broadest reasonable interpretation, the limitation wherein the active coating is selected to interact with at least one analyte in the sample through (1) a repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material is disclosed by CARR because CARR discloses the use of organosilicas (p0035), e.g., polymeric siloxanes (p0044, p0045), which as admitted by Applicant, are appropriate coating compositions for modifying flow paths to render flow path surfaces inert or repulsive to biomolecule analytes.
	CARR further discloses applicable chromatography systems include those that are used for separating samples based on interactions of samples with the mobile and stationary phases and include, e.g., silica particles (i.e., a chromatographic column having a stationary phase material in an interior of the chromatographic column that facilitates separation of the analytes in the sample through interaction with at least one analyte in the sample, wherein the stationary phase material is distinct from the metallic flow path components; p0002, p0034).
	Regarding Claim 4, CARR discloses the limitations of Claim 1 as above; CARR further discloses the protective coating is applied to the metal surface by vapor phase coating, including chemical vapor deposition (i.e., wherein the active coating is applied to the flow path by vapor deposition; p0024).
Regarding Claim 5, CARR discloses the limitations of Claim 1 as above; CARR further discloses that metal components include porous metal frits used to hold in place silica particles of the stationary phase of the chromatography column (i.e., wherein [the] active coating is applied to a frit; p0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARR et al. (US PGPub 2015/0024152 A1) in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1) with evidentiary support from CHANG et al. (US Patent 4,029,583).
Regarding Claims 2 and 8, CARR discloses the limitations of Claim 1 as above; as explained earlier, CARR discloses the protective coating (i.e., active coating) on the internal surfaces of the chromatography system prevents samples from being inadvertently adsorbed onto the internal surface (p0003). However, CARR is deficient in 
	NAKAYAMA discloses an analysis chip comprising capillary channels having an inner wall coated with a cationic group-containing compound, e.g., a silylating group (p0030), on top of which an anionic layer is formed from an anionic group-containing compound to prevent the adsorbing of hemoglobin and other similarly-charged protein biomolecules to the inner wall of the capillary channel (p0034). NAKAYAMA discloses that the separation efficiency of charged anionic group-containing molecules, e.g., glycosylated hemoglobin, carboxylated polysaccharides, and sulfated polysaccharides, can be carried out more accurately in a shorter period of time with such anoinc layer-coated channels (p0034). 
While CARR is deficient in explicitly disclosing negatively charged analyte and active coating, one of ordinary skill in the art at the time of the filing of the invention, in seeking to improve upon the separation and analysis of bio-analytical samples, such as the anionic group-containing molecules of glycosylated hemoglobin and carboxylated and sulfated polysaccharides disclosed by NAKAYAMA, would find it obvious to utilize an active coating having similar anionic charge, such as the anionic group-containing compound disclosed by NAKAYAMA, and have reasonably expected the predictable result that such an anionic layer would repel a likewise-charged anionic group-containing molecules (MPEP §2143.01 A).
Further, as one of ordinary skill would recognize, the likewise anionic charges of both the coating on the inner wall and the analytes of interest involve an ionic association of solute with an anionic phase bonded to an inert support, as defined by CHANG (c1/36-39). Therefore, CARR in view of NAKAYAMA makes obvious the claimed limitation that the secondary interaction is ion exchange partitioning.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARR et al. (US PGPub 2015/0024152 A1) in view of SHALLIKER et al. (US PGPub 2013/0306558 A1).
Regarding Claims 6 and 7, CARR discloses the limitations of Claim 5 as above; CARR further discloses the protective coating is used to cover porous metal frits in the chromatography column, i.e., frits that hold in place the solid stationary phase of the column (p0034). CARR further discloses a plurality of frits can be coated (p0042, p0044) but fails to disclose whether the frit is positioned at an outlet of the chromatographic column or the frit is positioned at an inlet of the chromatographic column.
.

Response to Arguments
	Applicant’s arguments filed 12 January 2022 have been fully considered but are not persuasive.
	Applicant argues that CARR discloses a “protective coating” that includes “a layer having a chemically inert material” and differentiates this from the claimed “active coating” making the distinction that “chemical inertness” is not the same as the claimed “active coating” (pg. 2, bottom).
	The Examiner respectfully disagrees.
	As defined by the Applicant, the claimed ‘active’ coating “introduce[s] a Coulombic repulsive effect with an analyte to shield them from interacting with the substrate material (e.g., metal, plastic, etc.) of the flow path in a way that negatively affects the chromatographic separation” (p0010). As explained by the Applicant, in the case of chromatographic separations, especially in the separation of peptides and proteins as envisioned by the Applicant (p0006), analytes like biomolecules are known to chelate to metal surfaces and thereby adversely affect flow path surfaces of chromatographic devices (p0006). The claimed invention provides a solution to reducing chelation and unwanted secondary intreactions of analytes with metals or other surfaces by using alkylsilyl coatings, i.e., coatings with organosilica functionalities (p0009-0010, p0048) to introduce repulsive effects between analyte and flow path surface to prevent chelating, i.e., adsorption, to the surface.
Thus, by broadest reasonable interpretation, the limitation wherein the active coating is selected to interact with at least one analyte in the sample through (1) a repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material is disclosed by CARR because CARR discloses the use of organosilicas (p0035), e.g., polymeric siloxanes (p0044, p0045), which as admitted by Applicant, are appropriate coating compositions for modifying flow paths to render flow path surfaces inert or repulsive to biomolecule analytes.
	All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777